          Case 1:20-cr-00055-TFH Document 11 Filed 03/04/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
              v.                             :      Case No. 20-CR-55 (TFH)
                                             :
JACOB KYLE JORDAN,                           :
                                             :
                      Defendant.             :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby gives notice that Assistant United States Attorney James B.

Nelson has been substituted as counsel for the United States in the above-captioned matter.

                                                 Respectfully submitted,

                                                 TIMOTHY J. SHEA
                                                 United States Attorney
                                                 D.C. Bar No. 437437


                                       By:       /s/ James B. Nelson
                                                 JAMES B. NELSON
                                                 D.C. Bar No. 1613700
                                                 Assistant United States Attorney
                                                 Violent Crime & Narcotics Trafficking Section
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-6986
                                                 james.nelson@usdoj.gov
            Case 1:20-cr-00055-TFH Document 11 Filed 03/04/20 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 4, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to counsel of

record.




                                        By:          /s/ James B. Nelson
                                                     JAMES B. NELSON
                                                     D.C. Bar No. 1613700
                                                     Assistant United States Attorney
                                                     Violent Crime & Narcotics Trafficking Section
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-6986
                                                     james.nelson@usdoj.gov
